Title: To John Adams from C. W. F. Dumas, 28 March 1783
From: Dumas, C. W. F.
To: Adams, John


Monsieur
Lahaie 28e. Mars 1783

Quoique nous n’ayions pas encore le bonheur de posseder ici Mr. Votre fils, nous n’en som̃es plus inquiets. En attendant voici encore des nouvelles de lui, un peu de vieille date, il est vrai: mais c’est que la Lettre a fait le tour de Coppenhague à Paris & de Paris ici.
“A Coppenhague ce 25 fevr. 1783
“La Lettre, Monsieur l’Ambassadeur, dont Votre Excellence m’a honoré le 14 de ce mois, m’a fait rechercher ici avec empressement le fils de Mr. Adams, qui est venu me voir aussitôt qu’il en a été informé. J’ai appris de lui, qu’il étoit arrivé depuis quelques jours de Gothenbourg, d’où il a écrit il y a environ 3 semaines à Mr. son pere, pour lequel il m’a remis hier avant de s’embarquer pour Kiell afin de se rendre à Lahaie, une Lettre que je viens de mettre sous les auspices de Mr. le Comte de Vergennes. Il m’a prié en même temps, Monsieur le Duc, de vous faire agréer toute sa reconnoissance, & l’hom̃age de son respect. Je rends mille graces à Votre Excellence, de m’avoir procuré la connoissance de ce jeune & aimable Américain. A en juger par sa façon de penser & de S’expliquer, il m’a presque fait croire que les hom̃es naissent à 30 ans dans son pays, quoiqu’il n’en ait tout au plus que 16. Je suis faché que son départ trop prompt m’ait privé de la satisfaction de lui rendre ce séjour agréable. On ne peut rien ajouter à l’attachement respectueux avec lequel j’ai l’honneur d’être, de Votre Excellence, le trèshumble & très obéissant serviteur
La Houze.”
Mr. le Baron De La Houze est Ministre de France à Coppenhague.
J’arrangerai les comptes à payer avec ces Messieurs d’Amsterdam, selon vos ordres du 19.
L’on ne sait pas encore qui ira à Londres com̃e Ministre de cette rep. Il n’en est pas question encore. Ce qui est sûr, c’est qu’il n’y a pas la moindre apparence que ce Soit le Comte de Welderen.
L’incluse pour le Congrès vous apprendra l’état des choses ici.
L’incom̃odité qui me faisoit souffrir, & qui m’inquiétoit beaucoup, diminue Dieu merci.
J’ai surpris ces jours passés les Tablettes de Miss Nancy; & j’y ai trouvé les deux chansons ci-jointes que son enthousiasme versificateur lui a inspirées. Les rimes n’y Sont pas toutes riches: mais com̃e la raison y est, je les ai louées, & je lui en ai demandé copie, afin que Mr. Thaxter vous les chante, Monsieur, dans quelque momens où vous serez fatigué des choses sérieuses.
Je Sens, Monsieur, combien il est naturel pour vous de desirer de retourner en Amérique & chez vous. J’ai pourtant dans l’idée que vous irez à Londres avant d’avoir cette Satisfaction; & ma grande raison, c’est que je crois que le Traité à faire avec La Grde. Brete. pour le Commerce aura besoin, plus que tout autre, d’une main ferme & inflexible com̃e la vôtre. Vous savez que je ne suis pas flatteur de mon métier: ainsi ceci n’est pas un compliment, mais ce que je pense.
Je Suis avec grand respect, Monsieur / De Votre Excellence / le très-humble et très / obéissant serviteur
Dumas
 
   Enclosure
   Chanson Sur l’air de Vous L’ordonnez

1.
Ami des Loix
Du citoyen, de L’home
Je veux chanter ta gloire a haute Voix
come on chantoit dans la grece et dans Rome
Tous tes pareils plutot que les grands Rois.


2.
Approchez vous
Mes aimables compagnes
Qui de la liberté avez le gout,
Du protecteur qui toujours l’accompagne
chantons l’honneur dont plusieurs Sont jaloux


3.
Si vous daignez
Pour votre recompense
O Gyzelaar, vous qui nous defendez
Bien recevoir notre reconoissance
Nous connoitrons que vous nous Estimez.


4.
Nous connoissons
Tous ceux dont le coeur male
Avec le votre en parfait unisson

Tend a briser cette chaine fatale
Que nous avoit mis L’Enemi des Bons.


[5.]
Vivez donc Tous
Un grand nombre d’années
Accompagné des plaisirs les plus doux
Literateurs qui nous avez charmées
Ce sont les voeux que nous formons pour Vous.

Chanson sur l’air God save the King.

1.
Le premier des Adams
asservit ses Enfans
En trop mangeant
Mais un plus sage Adams
Leur destin menageant
Les rend de notre temps
Independans.


2.
Nymphes de L’ocean
Et du grand continent
Quil va baignant
Come moi, par vos chants
Celebrez en dansant
De cet Evenement
Lillustre agent.

 
Translation
Sir
The Hague, 28 March 1783

Although we still have not the pleasure of having your son here, we are no longer worried about him. Meanwhile, I enclose some further news of him, admittedly a bit out of date, but that is because the letter went all the way from Copenhagen to Paris and from Paris to here.
“Copenhagen, 25 February 1783
“The letter, Ambassador, that your excellency kindly wrote me on the 14th of this month caused me to begin an urgent search for Mr. Adams’ son, who called on me as soon as he heard of it. He told me that he had arrived a few days earlier from Göteborg; that he had written to his father from there about three weeks before; and before embarking for Kiel en route to The Hague he gave me a letter for his father, which I have just entrusted to the Comte de Vergennes. At the same time, your Grace, he asked me to convey to you his deep gratitude and respect. I thank your excellency most warmly for introducing me to this pleasing young American. To judge by his way of thinking and speaking, he has almost convinced me that men are born at the age of thirty in his country, although he can barely be sixteen. I am sorry that his premature departure deprives me of the pleasure of rendering his stay agreeable. I can add nothing to the respectful esteem with which I have the honor to be your excellency’s very humble and very obedient servant
La Houze”
Baron de la Houze is the French minister to Copenhagen.
I shall arrange for the bills to be paid with the Amsterdam merchants, as per your orders of 19 March.
We do not yet know who will go to London as minister from this republic. The question has not yet arisen. What is certain is that there is not the slightest likelihood of its being Count Welderen.
The enclosed letter for Congress will acquaint you with the present state of affairs here.
The indisposition that was causing me such pain and worry is diminishing, thank God.
A few days ago I came across Miss Nancy’s writing tablets and found the enclosed songs, which her enthusiasm for verse had inspired. The rhymes are not all splendid, but since they are not devoid of thought I praised them and asked her for a copy so that Mr. Thaxter might sing them to you in those moments when you grow weary of serious matters.
I feel, sir, how natural it is for you to wish to return home to America. However, I have an idea that you will go to London before you have that pleasure, and my main reason for so thinking is that the commercial treaty with Great Britain will need a firm and steady hand like yours, more than any other. You know I am no flatterer by profession; this is no compliment, but what I think.
I am with great respect, sir, your excellency’s very humble and very obedient servant
Dumas
 
   Enclosure
   Song, to the tune of “Vous l’ordonnez”

1.
Friend of the law,
Of citizens, of men,
I wish to sing your glory aloud
As they sang in Greece and Rome
Your equals, rather than great kings.



2.
Draw nigh,
My amiable friends
Who have tasted freedom, and let us laud
The constant guardian
Singing the honor that others envy.


3.
If you do deign
For your recompense,
O Gyselaar, who defends us,
Receive well our gratitude,
Knowing that we are esteemed by you.


4.
We know
All those whose hearts do ache
With yours in perfect unison
The fatal chain shall break,
Imposed on us by enemies of the just.


5.
You live therefore
For many a year
Enjoying pleasures most sweet
As writers who have charmed us do—
Such are our wishes formed for you.

Song, to the tune of “God Save the King”

1.
The first of the Adams
Enslaved his children
By eating too much,
But a wiser Adams
Preserved their destiny,
Giving them liberty
In our own time.


2.
Nymphs of the ocean
And of the continent
That it doth bathe,
Like me, by your songs
Celebrating and dancing
The illustrious agent
Of this event.

 